DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed device comprises only software components thus lacking at least one hardware element and therefore found to be non-statutory. The system comprises "A smart contract”, “a first program”, and “a second program” which could be software. Examiner suggests that if these claims are meant to only be software, to indicate that they are “non-transitory medium”.  If these claims are meant to indicate structure, to identify such structure such as a processor and a memory or that there is a hardware processor to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims seem to be contradictory to the definition and functionality of a smart contract as defined in the specification [page 2, line 11 through page 3, line 3].  The specification states that the smart contract is self contained, is made up of a single program, and once released, cannot be changed any more.  The claims are towards a smart contract which is made up of two programs which are also smart contracts themselves and these smart contract can then proceed to modify each other.  Therefore, this is directly contradictory to the specification.  Clarification and/or correction is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “same variables” in Claim 3 is a relative term which renders the claim indefinite. The term “same variables” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is construed to mean the same value.
The term “case of conflicts” in Claim 9 is a relative term which renders the claim indefinite. The term “case of conflicts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is construed to mean that there are differences between the programs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimba et al., (WO 2018039722 A1) hereinafter referred to as Rimba.
Regarding Claim 1, Rimba discloses A smart contract (3000) for a network (1000) implementing a distributed ledger, the smart contract (3000) comprising: a first program (3001), which can be executed on the network (1000) as a smart contract, a second program (3002), which can be executed on the network (1000) as a smart contract, characterized in that the first program (3001) can modify at least parts of the second program (3002). [paragraph 0042, Smart contracts are used as capabilities holding objects on the Ethereurn blockchain. They contain code functions and can interact with other contracts, create new contracts, make decisions, store data, and send Ether to others]
Regarding Claim 5, Rimba discloses wherein the distributed ledger is saved on a blockchain, the method (4000) comprising the steps of: saving (S4100) the distributed ledger, executing (S4200) the first program (3001) and/or executing (S4300) the second program (3002), saving (S4500) the distributed ledger, and characterized in that the method further comprises a step of reconciling (54400, 55400) the first program (3001) and the second program (3002). [paragraph 0038, Bitcoin and Ethereurn (and most other blockchain systems) utilise scripts for the purpose of verifying transactions – this is the “reconciling”] [paragraph 0045, The function calls from the interface may then call one of the following operations 'Create Capability' 152, 'Grant Capability' 154, 'Delete Capability' 156, 'Revoke Capability' 158 and 'Invoke Capability' 159. These operations may be process instances on the blockchain. These process instances handle much of the process logic of the creating, granting, deleting and revoking capabilities and may store the process state on the blockchain as well – the functions are carried out prior to storing the process state which is “saving the distributed ledger”]
Regarding Claim 7, Rimba discloses wherein the step of reconciling (S4400. S5400) is carried out after the step of executing (S4200) the first program (3001) and/or after the step of executing (S4300) the second program (3002), and before the step of saving (S4500) the distributed ledger. [paragraph 0038, Bitcoin and Ethereurn (and most other blockchain systems) utilise scripts for the purpose of verifying transactions – this is the “reconciling”] [paragraph 0045, The function calls from the interface may then call one of the following operations 'Create Capability' 152, 'Grant Capability' 154, 'Delete Capability' 156, 'Revoke Capability' 158 and 'Invoke Capability' 159. These operations may be process instances on the blockchain. These process instances handle much of the process logic of the creating, granting, deleting and revoking capabilities and may store the process state on the blockchain as well – the functions are carried out prior to storing the process state which is “saving the distributed ledger”]
Regarding Claim 8, Rimba discloses wherein the step of reconciling (S4400. S5400) is carried out after the step of saving (S4100) the distributed ledger and before the step of executing (S4200) the first program (3001) and/or before the step of executing (54300) the second program (3002). [paragraph 0038, Bitcoin and Ethereurn (and most other blockchain systems) utilise scripts for the purpose of verifying transactions – this is the “reconciling”] [paragraph 0045, The function calls from the interface may then call one of the following operations 'Create Capability' 152, 'Grant Capability' 154, 'Delete Capability' 156, 'Revoke Capability' 158 and 'Invoke Capability' 159. These operations may be process instances on the blockchain. These process instances handle much of the process logic of the creating, granting, deleting and revoking capabilities and may store the process state on the blockchain as well] [paragraph 0035, By including the hash in the transaction, this creates a chain where any changes made to a block will change that block's hash, which must be recomputed and stored in the next block – any changes are stored which means that after verification, there would be a storing prior to other functions executing]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rimba, as applied to Claim 1, above, in view of Zhang et al., (US 20170352027 A1) hereinafter referred to as Zhang.
Regarding Claim 2, Rimba does not explicitly teach wherein the second program (3002) comprises one or more second variables (VB1-VBn) and one or more second functions (FB 1-FBn), the first program (3001) comprises one or more first functions (FAl-FAn) which can modify at least some of the one or more second variables (VB 1-VBn).
Zhang teaches wherein the second program (3002) comprises one or more second variables (VB1-VBn) and one or more second functions (FB 1-FBn), the first program (3001) comprises one or more first functions (FAl-FAn) which can modify at least some of the one or more second variables (VB 1-VBn). [Figures 2A and 2B, paragraphs 059-0066, teaches two different smart contracts communicating with each other which modifies the values of each other’s variables] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhang with the disclosure of Rimba. The motivation or suggestion would have been “for providing security for data utilized by blockchains.” (paragraph 0003)
Regarding Claim 3, Rimba does not explicitly teach wherein the first program (3001) comprises one or more first variables (VA1-VAn), the second program (3002) comprises one or more second variables (VB1-VBn), at least one of the first variables (VA1-VAn) is the same as at least one of the second variables (VB 1-VBn).
Zhang teaches wherein the first program (3001) comprises one or more first variables (VA1-VAn), the second program (3002) comprises one or more second variables (VB1-VBn), at least one of the first variables (VA1-VAn) is the same as at least one of the second variables (VB 1-VBn). [Figure 2B, paragraph 0116, teaches interaction between the smart contracts where the variables of a URL, delivery time, and others could be “the same” as in both of the smart contracts may have the same URL value at a given time] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhang with the disclosure of Rimba. The motivation or suggestion would have been “for providing security for data utilized by blockchains.” (paragraph 0003)
Regarding Claim 4, Rimba does not explicitly teach wherein the first program (3001) comprises one or more first variables (VA1-VAn) and one or more first functions (FA1-FAn), the second program (3002) comprises or more second functions (FB1-FBn), at least one of the second functions (FB 1-FBn) comprises instructions for reading one or more of the first variables (VA1-VAn), and/or at least one of the second functions (FB 1-FBn) comprises instructions for executing one or more of the first functions (FA1-FAn).
Zhang teaches wherein the first program (3001) comprises one or more first variables (VA1-VAn) and one or more first functions (FA1-FAn), the second program (3002) comprises or more second functions (FB1-FBn), at least one of the second functions (FB 1-FBn) comprises instructions for reading one or more of the first variables (VA1-VAn), and/or at least one of the second functions (FB 1-FBn) comprises instructions for executing one or more of the first functions (FA1-FAn). [Figure 2B, paragraph 0116, teaches interaction between the smart contracts both if which have variable and functions]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhang with the disclosure of Rimba. The motivation or suggestion would have been “for providing security for data utilized by blockchains.” (paragraph 0003)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rimba in view of Asai et al., (US 20050021876 A1) hereinafter referred to as Asai.
Regarding Claim 9, Rimba discloses A smart contract (3000) for a network (1000) implementing a distributed ledger, the smart contract (3000) comprising: a first program (3001), which can be executed on the network (1000) as a smart contract, a second program (3002), which can be executed on the network (1000) as a smart contract, [paragraph 0042, Smart contracts are used as capabilities holding objects on the Ethereurn blockchain. They contain code functions and can interact with other contracts, create new contracts, make decisions, store data, and send Ether to others]
Rimba does not explicitly teach characterized in that in case of conflicts among the first program (3001) and the second program (3002), the first program (3001) has precedence over the second program (3002).
Asai teaches characterized in that in case of conflicts among the first program (3001) and the second program (3002), the first program (3001) has precedence over the second program (3002). [paragraph 0008, conflict determination means for determining whether a resource is used by a second application executed in compliance with a program executed by the execution means, the resource requested to be used by a first application executed in compliance with a program executed by the execution means; comparison means for comparing, in a case that the determination made by the conflict determination means is positive, a priority provided to the first application with a priority provided to the second application; comparison execution/cancellation means for executing or canceling an request from the first application on the basis of the comparison result determined by the comparison means; and notification means for providing notification to the first application that a request is cancelled, in a case that a request is cancelled by the comparison execution/cancellation means] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Asai with the disclosure of Rimba. The motivation or suggestion would have been “for solving conflicts which occur when a resource is to be used by a plurality of functions.” (paragraph 0002)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 6, none of the references explicitly teach nor suggest in detail, wherein the step of reconciling (S5400) comprises the steps of: reading (55410) one or more values of one or more second variables (VB 1-VBn) of the second program (3002), reading (55410) one or more values of one or more first variables (VA1-VAn) of the first program (3001), evaluating (S5420) if the value of the second variable (VB 1-VBn) does not correspond to the value of the corresponding first variable (VA1-VAn), in case of lack of correspondence, substituting (S5430) the value of the second variable (VB 1- VBn) with the value of the corresponding first variable (VA1-VAn) in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497